Exhibit 99.2 Harbrew Imports Ltd. Corp. and Subsidiary Consolidated Balance Sheets March 31, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 631 $ 10,970 Accounts receivable, net of allowance for doubtful - - accounts of $ 35,000 and $ 35,000, respectively 29,507 484,164 Inventories 675,156 738,507 Prepaid expenses and other current assets 526,596 595,769 Total current assets 1,231,890 1,829,410 Property, plant and equipment, net 10,162 6,294 Restricted cash and cash equivalents 100,000 100,000 Total assets $ 1,342,052 $ 1,935,704 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 4,144,995 $ 4,422,393 Accounts payable 1,538,595 1,481,916 Accrued expenses and other current liabilities 1,183,032 938,494 Total current liabilities 6,866,622 6,842,803 Long term debt 2,298,128 2,292,380 Total liabilities 9,164,750 9,135,183 Stockholders' equity (deficiency): Preferred stock, $.001 par value; authorized 20,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued or issuable and outstanding 25,192,160 and 24,592,160 shares, respectively 25,192 24,592 Additional paid-in capital 1,353,464 1,254,064 Retained earnings (deficit) (9,201,354 ) (8,478,135 ) Total stockholders' equity (deficiency) (7,822,698 ) (7,199,479 ) Total liabilities and stockholders' equity (deficiency) $ 1,342,052 $ 1,935,704 See notes to consolidated financial statements. F-1 Harbrew Imports Ltd. Corp. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2009 2008 (Unaudited) (Unaudited) Sales $ 83,937 $ 512,048 Cost of goods sold 65,361 417,041 Gross profit 18,576 95,007 Selling, general and administrative expenses: Selling, marketing and promotion 92,425 67,700 Administrative compensation and benefits 181,344 226,624 Professional fees 149,150 70,114 Occupancy and warehousing 76,562 67,897 Travel and entertainment 25,050 16,761 Office 12,515 5,735 Licenses and permits 1,270 6,020 Other 5,207 5,228 Total 543,523 466,079 Income (loss) from operations (524,947 ) (371,072 ) Interest expense (198,272 ) (316,916 ) Income (loss) before income taxes (723,219 ) (687,988 ) Income taxes - - Net income (loss) $ (723,219 ) $ (687,988 ) Net income (loss) per share - basic and diluted $ (0.03 ) $ (0.04 ) Weighted average number of shares outstanding - basic and diluted 24,732,160 16,702,272 See notes to consolidated financial statements. F-2 Harbrew Imports Ltd. Corp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ (723,219 ) $ (687,988 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 1,281 350 Amortization of debt discounts charged to interest expense 21,627 18,089 Stock-based compensation 89,507 62,523 Changes in operating assets and liabilities: Accounts receivable, net 454,657 244,911 Inventories 63,351 280,405 Prepaid expenses and other current assets (20,334 ) (3,420 ) Restricted cash and cash equivalents - - Accounts payable 56,679 (2,005 ) Accrued expenses and other current liabilities 244,538 14,414 Net cash provided by (used in) operating activities 188,087 (72,721 ) Cash flows from investing activities: Property, plant and equipment additions (5,149 ) - Cash flows from financing activities: Increases in debt, net - 87,446 Repayment of debt (293,277 ) (3,101 ) Sale of common stock 100,000 - Net cash provided by (used in) financing activities (193,277 ) 84,345 Increase (decrease) in cash and cash equivalents (10,339 ) 12,124 Cash and cash equivalents, beginning of period 10,970 43,664 Cash and cash equivalents, end of period $ 631 $ 55,788 Supplemental disclosures of cash flow information: Interest paid $ 124,650 $ 277,800 Income taxes paid $ - $ - See notes to consolidated financial statements. F-3 Harbrew Imports Ltd. Corp. and Subsidiary Notes to Consolidated Financial Statements (Information as of and for the Three Months Ended March 31, 2009 and 2008 is
